Opinion by
Mb. Justice Potter,
In the will of Dr. Smith Fuller, he provided as follows:
“5th. I give and devise to my son William B. Fuller the dwelling house and lot of ground where he now resides, also the vacant lot of ground adjoining thereto and occupied by him situate on South Gallatin Avenue. Also the dwelling house and lot of ground now occupied by my son John M. Fuller, situate on the south side of Fayette street, together with the one-half of the lot of ground on which my office now stands on Fayette street, to have and to hold during his natural life. If he should die leaving surviving him lawful issue, then at his death I direct the same shall go to such issue in equal proportions; but if he should die without lawful issue living, the said devise shall revert and become part of my residuary estate and be sold by my executors and the proceeds distributed as hereinafter provided.” And in the seventh clause he said: “The rest and residue of my estate, personal and real, I give, bequeath and devise to my executors, and direct them to sell the same at public or private sale, and execute deeds therefor. The real estate to be sold within three years from my death. I direct that the money arising from the sale of my personal property and real estate, directed to be sold, shall be distributed as follows: to Harriet R. Anderson four twenty-fourths (A-24); Elizabeth M. Fuller four twenty-fourths (4-24); John M. Fuller four twenty-fourths (A-24); Frank M. Fuller four twenty-fourths (A-24); and William B. Fuller eight twenty-fourths (8-24).”
The testator died March 14, 1892, and his son, William B. Fuller, died June 28, 1895, leaving a widow, but no issue. By his will he devised and bequeathed all his property to his wife absolutely.
The real estate of the decedent in pursuance of the direction in the will, was sold by his executors, including the properties which had been devised to William B. Fuller for life, and upon distribution of the fund arising from such sales *629Louisa Fuller, the widow of William B. Fuller, claimed eight twenty-fourths or one-third of the balance in the hands of the executors. This plaim was disputed by the other devisees, so far as the properties in which William B. Fuller had a life estate were concerned, but the auditing judge sustained the claim and awarded to the claimant one-third of the entire balance for distribution. Exceptions to the adjudication were dismissed and the accountant directed to pay out according to the schedule of distribution contained in the adjudication. Elizabeth M. Fuller, one of the residuary legatees and also an heir at law to the testator, appealed from the decree, and assigns for error the dismissal of the exceptions to the opinion of the auditing judge and the entry of the final decree. Counsel for appellant contend that the gift of eight twenty-fourths of testator’s residuary estate, to William B. Fuller, did not include the property in which he was given a life estate, and that upon the death of William B. Fuller, the proceeds of the sale of such property would go to those entitled to take from testator under the intestate law. This construction would cause intestacy, which is always to be avoided if possible by any fair interpretation of the will. The intention of the residuary clause is to pass the whole estate and prevent any part of it from coming under the intestate laws. When the language of a residuary clause is ambiguous, the courts lean towards a broad, rather than a narrow construction, in order to avoid intestacy. This principle applied to the present case, requires a construction of the residuary clause, which will include within it, the property in which William B. Fuller had a life estate. This is in harmony with the express direction of the testator, in clause five, in which he says that the property in question shall, in case of the failure of issue, become part of his residuary estate, and be disposed of by his executors as such. William B. Fuller was made one of the residuary legatees, and the estate to him was in terms a life estate, with remainder to his unborn issue if he should leave any, and in default of issue, the remainder vested in the legatees named, of which he was one.
The principle here involved, is the same as that in Riehle’s *630App., 54 Pa. 97, and in Buzby’s App., 61 Pa. 111, in which it was held that where a devise for life was made to one, with remainder to the devisee’s children or issue, and it was provided that upon the death of the devisee without leaving issue the property should pass to the heirs of the testator, the heirs were to be ascertained as of the date of testator’s death and included the devisee for life, whose share of the remainder passed under his will.
The assignments of error are overruled, and the decree of the court below is affirmed.